Citation Nr: 0801868	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-41 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major 
depressive disorder prior to December 7, 2004.

2.  Entitlement to a rating in excess of 70 percent for major 
depressive disorder from December 7, 2004.

3.  Entitlement to a rating in excess of 20 percent for 
cervical strain with headaches prior to November 5, 2006.

4.  Entitlement to a rating in excess of 30 percent for 
cervical strain with headaches from November 5, 2006.

5.  Entitlement to a rating in excess of 0 percent for upper 
back strain with right (major) shoulder limitation of motion 
prior to November 23, 2005.

6.  Entitlement to a rating in excess of 10 percent for upper 
back strain with right (major) shoulder limitation of motion 
from November 23, 2005.

7.  Entitlement to a rating in excess of 20 percent for upper 
back strain with right (major) shoulder limitation of motion 
from July 17, 2006.

8.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.

9.  Entitlement to a rating in excess of 0 percent for 
irritable bowel syndrome (IBS) prior to October 19, 2005.

10.  Entitlement to a rating in excess of 10 percent for IBS 
from October 19, 2005.

11.  Entitlement to a rating in excess of 0 percent for 
residuals of laparoscopy with dilation and curettage (D & C) 
for left ovarian cyst and status post menorrhagia and left 
salpingitis.

12.  Entitlement to service connection for endometriosis.

13.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

14.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to March 
1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2003 rating decision in which the RO, inter 
alia, denied the veteran's claim for a TDIU.  The veteran 
filed a notice of disagreement (NOD) in October 2003, the RO 
issued a statement of the case (SOC) in October 2004, and the 
veteran filed her substantive appeal (via a VA Form 9 Appeal 
of the Board of Veterans' Appeals) in December 2004.    

In September 2007, the veteran testified at during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
she withdrew from appeal all claims with the exception of the 
claim for a TDIU.  


FINDINGS OF FACT

1.  In September 2007, prior to the promulgation of a 
decision in the appeal, the appellant withdrew from appeal 
the claims for increased ratings for major depressive 
disorder, cervical strain with headaches, upper back strain 
with right (major) shoulder limitation of motion, lumbosacral 
strain, IBS, and residuals of laparoscopy with D & C for left 
ovarian cyst and status post menorrhagia and left 
salpingitis, and service connection for endometriosis and 
PTSD.

2.  All notification and development action needed to fairly 
adjudicate the claim for a TDIU has been accomplished.

3.  There is competent and persuasive evidence that tends to 
indicate that the nature and severity of the veteran's 
service-connected medical disabilities and psychiatric 
disability (major depressive disorder) prevent her from 
obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to 
the claims for increased ratings for major depressive 
disorder, cervical strain with headaches, upper back strain 
with right (major) shoulder limitation of motion, lumbosacral 
strain, IBS, and residuals of laparoscopy with D & C for left 
ovarian cyst and status post menorrhagia and left 
salpingitis, and for service connection for endometriosis and 
PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.321(b), 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Claims for increased ratings for major depressive 
disorder, cervical strain with headaches, upper back strain 
with right (major) shoulder limitation of motion, lumbosacral 
strain, IBS, and residuals of laparoscopy with D & C for left 
ovarian cyst and status post menorrhagia and left 
salpingitis, and for service connection for endometriosis and 
PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

During the hearing before the undersigned Veterans Law Judge 
in September 2007, the veteran indicated that she wished to 
withdraw from appeal the matters of increased ratings for 
major depressive disorder, cervical strain with headaches, 
upper back strain with right (major) shoulder limitation of 
motion, lumbosacral strain, IBS, and residuals of laparoscopy 
with D & C for left ovarian cyst and status post menorrhagia 
and left salpingitis, and service connection for 
endometriosis and PTSD.  Thus, no allegations of errors of 
fact or law remain for appellate consideration with respect 
to these matters.  Accordingly, the Board does not have 
jurisdiction to review these matters on appeal and they must 
be dismissed.

B.  Claim for a TDIU

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

In view of the Board's favorable disposition of the claim for 
a TDIU, the Board finds that all notification and development 
action needed to fairly adjudicate this claim has been 
accomplished.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In this case, the veteran's service-connected disabilities 
are: psychiatric disorder, diagnosed as major depressive 
disorder, currently rated as 70 percent disabling; residuals 
of laparoscopy with D & C for left ovarian cyst and status 
post menorrhagia and left salpingitis, currently rated as 0 
percent disabling; transvaginal hysterectomy secondary to 
menorrhagia, currently rated as 30 percent disabling; 
cervical strain with headaches, currently rated as 30 percent 
disabling; lumbosacral strain, currently rated as 20 percent 
disabling; upper back strain with limitation of motion, right 
(major) shoulder, currently rated as 20 percent disabling, 
and IBS, currently rated as 10 percent disabling; for a 
combined disability rating of 90 percent.  Thus, the minimum 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) 
are met.  The remaining question, then, is whether the 
veteran's service-connected disability(ies) rendered her 
unemployable.

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his or her age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2007); see also Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose, 4 Vet. App. at 363.

The Board notes that pursuant to her TDIU claim, the veteran 
was provided with VA medical and psychiatric examinations in 
February 2003 to assess the impact that her service-connected 
disabilities have upon her employability.  The Board notes 
that three separate examinations-a gynecological 
examination, a general medical examination, and a psychiatric 
examination-were conducted, after which the following 
opinions were provided: 

VA physician's opinion following gynecological 
examination in February 2003:  "It is my opinion 
that the veteran's service-connected gynecological 
conditions should not interfere with her 
employment activities at this point."

VA physician's opinion following general medical 
examination in February 2003:  "Based on (my 
clinical evaluation of the veteran's) service-
connected disabilities of cervical, thoracic and 
lumbosacral spine, as well as the right biceps 
tendonitis, the (veteran) can still do sedentary 
employment with frequent breaks to avoid worsening 
pain from repetitive use of the above joints."

VA psychiatrist's opinion following psychiatric 
examination in February 2003:  "(The veteran's) 
current psychiatric symptoms of depression are not 
a contraindication to employment.  In fact, her 
chronic symptoms of low self-esteem would probably 
benefit from some mode of employment in which she 
felt productive and functional."  

The Board notes that the aforementioned opinions address only 
the impact of the veteran's gynecological, medical, and 
psychiatric disabilities as individual systemic entities upon 
her employability, and did not consider the synergistic 
impact that these disabilities, working in concert with each 
other, would have upon her employability.  Furthermore, 
clinical evidence dated since the time of the February 2002 
VA examinations indicate that the combined effects of the 
veteran's service-connected disabilities have rendered her 
individually unemployable.  

These include a letter from the veteran's counselor at Vet 
Center, which was received by VA in May 2004, in which the 
counselor presented the following statement:

"This clinic was virtually unable to provide any 
relief of symptoms of severe affective disorder 
which (the veteran) experiences.

Attempts to treat her mood disorder with therapy 
and with medication were not successful, and there 
were periods of time where she was barely able to 
function.  She was able to offer necessary care to 
her children, but her attempts to become more 
social or to work were not successful.  The 
chronic pain she experiences from physical 
injuries contribute (sic) to her affective 
disorder and to her total inability to maintain 
employment."

In a September 2007 letter, the veteran's clinical 
psychologist from Vet Center presented the following 
statement:

"(The veteran) first came to this agency in the 
Fall of 2002.  She had been diagnosed with major 
depression.  She struggles with pain and various 
physical ailments.  With regard to the question of 
employability, (the veteran) has a history of 
instability and job loss.  When last seen at this 
agency she had too many medical and psychological 
problems to be considered employable."

Private and VA medical records for the period from 2002 to 
2007 indicate that the veteran received medical treatment for 
her gynecological and systemic disabilities several times per 
year and received regular counseling for her psychiatric 
disability.  

During her September 2007 Board hearing, the veteran 
submitted a written report of her work history and supportive 
oral testimony.  These indicate that she had not worked for 5 
to 6 years, and that although she had earned a realtor's 
license, she was unable to maintain employment as a realtor 
despite having attempted to work for three different realty 
offices, due to debilitating symptoms associated with her 
major depressive disorder, including low energy, panic 
attacks, and bouts of intense sadness, that prevented her 
from being able to maintain a regular work schedule and 
socially interact in an effective manner with clientele.  She 
further testified that despite being assigned tasks to 
accommodate her disability, such as answering telephones, 
which minimized direct face-to-face contact with clientele, 
she was still unable to hold a job at a realty office.  She 
also reported that her low energy and inability to maintain a 
regular work schedule also kept her from being able to keep a 
job in a retail store.

Considering the record in light of the governing legal 
authority, the Board finds that the overall evidence tends to 
indicate that the symptoms associated with the veteran's 
service-connected medical disabilities contribute to and 
combine with her psychiatric symptoms, producing an adverse 
synergistic effect that is of such nature and severity as to 
prevent her from obtaining and retaining substantially 
gainful employment.  Collectively, the evidence-to include 
the 2004 statement of her counselor at Vet Center, and the 
2007 statement of her clinical psychologist at Vet Center, as 
well as the veteran's own credible oral testimony-indicates 
that the combined symptoms associated with her service-
connected disabilities impose significant occupational 
impairment and gives rise to reasonable doubt regarding her 
ability to secure and follow a substantially gainful 
occupation.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, a claimant's unemployability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the record, to particularly include 
that identified above, and with resolution of all reasonable 
doubt in the veteran's favor on the question of 
unemployability, the Board finds that entitlement to a TDIU 
is established.


ORDER

The appeal as to the claim for a rating in excess of 30 
percent for major depressive disorder, prior to December 7, 
2004, is dismissed.

The appeal as to the claim for a rating in excess of 70 
percent for major depressive disorder, from December 7, 2004, 
is dismissed.

The appeal as to the claim for a rating in excess of 20 
percent for cervical strain with headaches, prior to November 
5, 2006, is dismissed.

The appeal as to the claim for a rating in excess of 30 
percent for cervical strain with headaches, from November 5, 
2006, is dismissed.

The appeal as to the claim for an increased (compensable) 
rating for upper back strain with right (major) shoulder 
limitation of motion, prior to November 23, 2005, is 
dismissed.

The appeal as to the claim for a rating in excess of 10 
percent for upper back strain with right (major) shoulder 
limitation of motion, from November 23, 2005, is dismissed.

The appeal as to the claim for a rating in excess of 20 
percent for upper back strain with right (major) shoulder 
limitation of motion, from July 17, 2006, is dismissed.

The appeal as to the claim for a rating in excess of 20 
percent for lumbosacral strain is dismissed.

The appeal as to the claim for a rating in excess of 0 
percent for IBS, prior to October 19, 2005, is dismissed.

The appeal as to the claim for a rating in excess of 10 
percent for IBS, from October 19, 2005, is dismissed.

The appeal as to the claim for a rating in excess of 0 
percent for residuals of laparoscopy with D & C for left 
ovarian cyst and status post menorrhagia and left salpingitis 
is dismissed.

The appeal as to the claim for service connection for 
endometriosis is dismissed.

The appeal as to the claim for service connection for PTSD is 
dismissed.

A TDIU is granted, subject to the legal authority governing 
the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


